DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on April 4, 2022.
	Claims 1-2, 4-5, 7, 11, 13, 15, 17, 19, 21-22, 25, 28, 31, 34-39, and 51 are pending in this application.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.
The provisional nonstatutory double patenting rejection over U.S. Application No. 16/970,866 of the previous office action is withdrawn as the ‘866 application is no longer in ‘pending’ status (i.e., the application is abandoned).

The following rejections are maintained:
Claims 1-2, 4-5, 7, 11, 13, 15, 17, 19, 21-22, 25, 28, 31, and 34-39, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 9, 11, 18, 20, 25, 28, 33-36, and 38-43 of copending Application No. 16/970,881.  The reasons from the previous office action are incorporated here by reference.
	Applicant argues that ‘while both the instant application and the ‘881 application claim a compound of Formula Ia, the definitions of the variables are quite different; the reference application requires that at least one of Rx and R1 is a moiety comprising W, wherein W is an amide, ketone, or is a formula i-1 to i-41, and one of ordinary skill in the art would not be motivated by the claims of the ‘881 application to arrive at the instantly claimed compounds’.  Applicant’s arguments have been fully considered but they are not deemed to be persuasive.
	As indicated in the previous office action and as submitted by applicant, the instant claims are directed to compounds that are generically and/or structurally analogous to compounds of the ‘881 application.  Applicant submits that ‘the reference claims require that at least one of Rx and R1 is a moiety comprising W, wherein W is an amide, ketone, or is a formula i-1 to i-41’.  The instant claims include compounds wherein substituent Rx is NR3C(O)R4, which is analogous to W of reference claims, e.g., wherein W is (i-9).  Further, the instant claims include compounds having an amide, for example, see compounds: 
    PNG
    media_image1.png
    120
    571
    media_image1.png
    Greyscale
in claim 37.  Accordingly, the reference claims provide motivation to one of ordinary skill in the art to arrive at the compounds of the instant claims.

Claims 1-2, 4-5, 7, 11, 13, 15, 17, 19, 21-22, 25, 28, 31, and 34-39, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 9, 11, 19-20, 25, 28, 33, 36-37, 40, 43, 46, 50-53, and 56-57 of copending Application No. 16/970,860.  The reasons from the previous office action are incorporated here by reference.
Applicant argues that ‘the pending claims of the ‘860 application specify a pharmaceutical combination comprising an allosteric EGFR inhibitor (Ia) in combination with an ATP-competitive EGFR inhibitor (I); while both applications claim a compound of Formula Ia, the definitions of the variables are quite different; the ‘860 application requires that at least one of Rx and R1 is a moiety comprising W, wherein W is an amide, ketone, or is a formula i-1 to i-41, and one of ordinary skill in the art would not be motivated by the claims of the ‘860 application to arrive at the instantly claimed compounds’.  Next, applicant argues that ‘examiner has not provided any motivation to one of skill in the art to pursue the instantly claimed compounds in view of the claimed pharmaceutical combination in the ‘860 application’.  Applicant’s arguments have been fully considered but they are not deemed to be persuasive.
As indicated in the previous office action, the reference claims are drawn to a pharmaceutical combination comprising an allosteric EGFR inhibitor and an ATP-competitive EGFR inhibitor.  Further, the reference claims provide a specific compound as the allosteric EGFR inhibitor, which is a compound of Formula (Ia).  Furthermore, the reference claims recite a pharmaceutical composition comprising the combination of allosteric EGFR inhibitor and ATP-competitive inhibitor; and a method of treating cancer using the combination of allosteric EGFR inhibitor and ATP-competitive inhibitor, see claims 53, and 56-57.  Next, the instant claims are directed to compounds that are generically and/or structurally analogous to the allosteric EGFR inhibitor compounds of formula Ia of the ‘860 application.  Applicant submits that ‘the reference claims require that at least one of Rx and R1 is a moiety comprising W, wherein W is an amide, ketone, or is a formula i-1 to i-41’.  The instant claims include compounds wherein substituent Rx is NR3C(O)R4, which is analogous to W of reference claims, e.g., wherein W is (i-9).  Further, the instant claims include compounds having an amide, for example, see compounds: 
    PNG
    media_image1.png
    120
    571
    media_image1.png
    Greyscale
in claim 37.  Next, the reference application provides that compounds of formula Ia are allosteric EGFR inhibitors and the compounds are useful in method of treating cancer.  One of ordinary skill in the art in possession of the pharmaceutical combination of reference claims, would have been motivated to select the allosteric EGFR inhibitor compound of Formula (Ia) from the reference claims, with the reasonable expectation of obtaining compounds that are useful as pharmaceutical agents as taught in the reference claims.  Accordingly, the reference claims provide motivation to one of ordinary skill in the art to arrive at the compounds of the instant claims.

Claims 1-2, 4-5, 7, 11, 13, 15, 17, 19, 21-22, 25, 28, 31, 34-39, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7, 11, 13, 15, 17, 21-22, 25, 28, 31, 33, 37, 40, 43, 46, and 50-57 of copending Application No. 16/970,870.  The reasons from previous office action are incorporated here by reference.
	Applicant’s request that ‘the rejection be held in abeyance until the claims are otherwise considered allowable’ is acknowledged.  The rejection is deemed proper for the reasons provided previously and maintained.

Claims 1-2, 4-5, 7, 11, 13, 15, 17, 19, 21-22, 25, 28, 31, and 34-39, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 9, 11, 19-20, 25, 28, 32, 34-36, and 67-78 of copending Application No. 16/970,874.  The reasons from previous office action are incorporated here by reference. 
	Applicant argues that ‘the reference application claims are directed to degrader compounds of Formula X, wherein the targeting ligand is a compound of Formula Ia’.  Next, applicant argues that ‘the definitions of the variables in both applications are quite different; the ‘874 application requires that at least one of Rx and R1 is a moiety comprising W, wherein W is an amide, ketone, or is a formula i-1 to i-41, and one of ordinary skill in the art would not be motivated by the claims of the ‘874 application to arrive at the instantly claimed compounds’.  Applicant’s arguments have been fully considered but they were not deemed to be persuasive.
As indicated in the previous office action, the reference claims are drawn to a compound of Formula X: 
    PNG
    media_image2.png
    34
    292
    media_image2.png
    Greyscale
, wherein the 
    PNG
    media_image3.png
    32
    118
    media_image3.png
    Greyscale
 is a compound of Formula (Ia).  Further, the reference claims recite a pharmaceutical composition comprising the compound of Formula X; and a method of treating cancer using the compound of Formula X, see claims 75-78.  The reference disclosure provides that ‘the Targeting Ligand (TL) is capable of binding to EGFR’ (see page 9); and further, discloses preparation of the compounds of Formula (Ia) and specific compounds within the genus of Formula (Ia), see the Examples in the specification starting at page 116.  Next, the instant claims are directed to compounds that are generically and/or structurally analogous to the ‘targeting ligand’ compounds of formula Ia of the ‘874 application.
Applicant submits that ‘the variables as defined in reference application require that at least one of Rx and R1 is a moiety comprising W, wherein W is an amide, ketone, or is a formula i-1 to i-41’.  The instant claims include compounds wherein substituent Rx is NR3C(O)R4, which is analogous to W of reference claims, e.g., wherein W is (i-9).  Further, the instant claims include compounds having an amide, for example, see compounds: 
    PNG
    media_image1.png
    120
    571
    media_image1.png
    Greyscale
in claim 37.  Next, the reference application provides that ‘the Targeting Ligand (TL) is capable of binding to EGFR’, and the compounds of Formula X are useful in method of treating cancer.  One of ordinary skill in the art in possession of the compounds of Formula X of reference claims, would have been motivated to select the Targeting Ligand compound of Formula (Ia) from the reference claims, with the reasonable expectation of obtaining compounds that are useful as pharmaceutical agents as taught in the reference claims and disclosed in the reference.  Accordingly, the reference claims provide motivation to one of ordinary skill in the art to arrive at the compounds of the instant claims.

The following rejections are necessitated by the amendment:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 37 appears to be incomplete.  The claim as previously presented, for example, in the response filed on December 8, 2021, listed a total of 25 compounds.  The instant claim does not indicate any amendment to the claim, however, lists only 21 compounds in the claim and 4 compounds appear to be missing.  It is not clear if applicant intended to cancel the last four compounds listed in the previous version.  If such changes are intended, then the status identifier must indicate that the claim as ‘currently amended’.  Next, some of the structures provided in the claim are illegible. Particularly, see the two compounds in last row of page 9; the three compounds at the top of page 10.  If applicant did not intend to cancel any compounds previously listed, it is suggested to provide the claim as previously presented, with legible structures for all previously listed compounds.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

July 7, 2022